Exhibit 10.5 [f8k_nulife022817.htm]

STOCK PURCHASE AGREEMENT

 

THE STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into in duplicate
this 28th day of February, 2017, by and between Sean Clarke, a resident of
Orange County, California (“Seller”) and Eurasia Finance & Development Corp., a
California corporation (“Purchaser”).

 

A. The Seller owns and desires to sell certain shares of common stock NuLife
Sciences Inc., a Nevada corporation (the “Company”).

 

B. The Purchaser desires to purchase the Shares from the Seller, on the terms
and subject to the conditions specified in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE THAT SHALL BE
DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREEMENT, AND THE MUTUAL COVENANTS,
PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES SPECIFIED IN
THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED
LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE, REPRESENT
AND WARRANT AS FOLLOWS:

 

1.Purchase of Shares.

 

On the terms and subject to all of the conditions specified by the provisions of
this Agreement and upon the performance by each of the parties of their
respective obligations created by the provisions of this Agreement, the Seller
hereby forever and irrevocably sells, assigns, transfers, surrenders, conveys,
delivers and sets over to the Purchaser, and Purchaser hereby purchases the
Shares from the Seller, Seven Hundred Thousand (700,000) shares of the Company
(the “Shares”).

 

2.Consideration.

 

As the consideration for the Seller's surrender and sale, and the Purchaser’s
purchase, of the Shares, the Purchaser shall pay and deliver to Seven Thousand
Dollars ($7,000.00).

 

3.Seller's Representations, Warranties and Covenants.

 

The Seller represents and warrants to the Purchaser and covenants with the
Purchaser the following, the truth and accuracy of each of which shall
constitute a condition precedent to the obligations of the Purchaser pursuant
hereto:

 

3.1       Validity of Agreement. This Agreement is valid and obligates the
Seller. The Seller has full and complete power and authority to sell the Shares,
as contemplated by the provisions of this Agreement.

 

3.2       Share Ownership. The Seller is the owner, free and clear of any
encumbrances, of the Shares. The Seller has full and complete right and
authority to transfer, sell, surrender, assign and convey the Shares to the
Purchaser. The Shares may be subject to the restrictions embodied in Rule 144.

 

3.3       Brokerage and Finder's Fees. The Seller has not incurred any liability
to any broker, finder or agent for any brokerage fees, finder's fees or
commissions with respect to the transaction contemplated by the provisions of
this Agreement.

 

 1 

 

 

3.4       Voluntary Nature of Transaction. The sale by the Seller to the
Purchaser of the Shares is made freely and voluntarily by the Seller. The
Seller, in selling the Shares to the Purchaser, is not acting under duress,
menace, threat or undue influence.



4.                  Purchaser’s Representations and Warranties.

 

The Purchaser represents and warrants to the Seller and covenants with the
Seller the following, the truth and accuracy of each of which shall constitute a
condition precedent to the obligations of the Seller pursuant hereto:

 

4.1       Brokerage and Finder's Fees. Purchaser has not incurred any liability
to any broker, finder or agent for any brokerage fees, finder's fees or
commissions with respect to the transaction contemplated by the provisions of
this Agreement.

 

4.2       Voluntary Nature of Transaction. Purchaser acknowledges that the
purchase of the Shares contemplated by this Agreement is not being made under
duress, menace, threat or undue influence.

4.3       Authority. The Buyer has all necessary power and authority to execute,
deliver and perform this Agreement and to consummate the transactions provided
for herein. This Agreement has been duly executed and delivered by the Buyer and
constitutes a valid and binding obligation of the Buyer enforceable in
accordance with its terms. The execution, delivery and performance of this
Agreement by the Buyer does not and will not violate any provision of any law,
regulation or order, or result in the breach of, or constitute a default under,
any material agreement or instrument to which any Buyer is a party or by which
the Buyer may be bound or affected; and,

4.4       No Solicitation. The Buyer's purchase of the Shares hereunder has not
been solicited by means of general solicitation or by advertisement; and,

 

4.5       Private Transaction. Buyer understand that the sale of Shares is not
being registered on the basis that this purchase and sale is exempt from
registration under applicable securities rules and regulations, including but
not limited to the US Securities Act of 1933, as amended (the “Act”), and other
applicable US and foreign state and federal rules and regulations. Further,
Purchaser is acquiring the Shares for its own account and investment purposes
and not as a nominee and not with a view to the distribution thereof. Purchaser
understands that it must bear the economic risk of this investment indefinitely
unless the Shares are registered pursuant to the Act, or an exemption from such
registration is available; and,

 2 

 

 

 

4.6       Suitability. By reason of its business or financial experience, or
that of its professional advisors, Purchaser has the capacity to protect its
interests in connection with the purchase of securities contemplated by this
Agreement and it has the ability to bear the economic risk (including the risk
of total loss) of its investment. Further, Purchaser is an “accredited investor”
within the meaning of Rule 501 of Regulation D of the Act, as presently in
effect. Further, Purchaser represents that, by virtue of its respective economic
bargaining power or otherwise, it has had access to or have been furnished with,
prior to or concurrently with Closing, the same kind of information that would
be available in a registration statement under the Act should registration of
the Shares issued pursuant to this Agreement have been necessary, and it has had
the opportunity to ask questions of and receive answers from Seller officers and
directors, or parties acting on their behalf, concerning the business of Seller
and that Purchaser has had the opportunity to obtain any additional information,
to the extent that Seller possesses such information or can acquire it without
unreasonable expense or effort, necessary to verify the accuracy of information
obtained or furnished by Seller and the Company’s financial condition; and,.

4.7       Entity not Formed For This Transaction. Buyer affirms that it is a not
an entity not formed not solely for the purpose of acquiring the Shares; and,

 

4.8       Buyers Due Diligence. Buyer acknowledge that it has conducted, or has
been afforded the opportunity to conduct an investigation of the Company and has
been offered the opportunity to ask representatives of the Company questions
about the Company’s financial condition and proposed business, and that Buyer
has obtained such available information as Buyer has requested, to the extent
Buyer have deemed necessary, to permit it to fully evaluate the merits and risks
of an investment in the Shares. Buyer is satisfied as to all inquiries that
Buyer has concerning the Company and its business activities, and the purchase
of the Shares; and,

 

4.9       No Regulatory Review. Buyer understand that no US or foreign federal
or state agency has made any finding or determination as to the fairness of the
terms of an investment in the Shares, or any recommendation for or endorsement
of the Shares being purchased pursuant to this Agreement; and,

4.10       Buyers Right To Terminate Upon Purchasers Default.. Buyer
acknowledges that Seller, in his sole discretion, shall have the right to
terminate this Agreement at any time, in whole or in part, if any Buyer is in
default under any of the terms hereof prior to Closing. “Closing” for the
purposes of this Agreement shall mean when the Shares are delivered to Buyer and
cleared through a FINRA member Brokerage Firm, at which time the Purchase Price
shall be delivered to Seller. Closing shall be effected by an Escrow Agent to be
selected by mutual agreement between the Buyer and the Seller

5.                  Entire Agreement.

This Agreement constitutes the complete understanding between the parties hereto
with respect to the subject matter hereof, and no alteration, amendment or
modification of any of the terms and provisions hereof shall be valid unless
made pursuant to an instrument in writing signed by each party. This Agreement
supersedes and terminates any and all prior agreements or understandings between
the parties regarding the subject matter hereof.

 3 

 

 

 

6.                  Governmental Rules and Regulations. The purchase of the
Shares is subject to any and all present and future orders, rules and
regulations of any duly constituted authority having jurisdiction of that
purchase.

 

7.                  Severability. In the event any part of this Agreement, for
any reason, is declared to be invalid, such decision shall not affect the
validity of any remaining portion of this Agreement, which remaining portion
shall remain in full force and effect as if this Agreement had been executed
with the invalid portion thereof eliminated, and it is hereby declared the
intention of the parties to this Agreement that they would have executed the
remaining portion of this Agreement without including any such part, parts, or
portion which, for any reason, may be hereafter declared invalid.

 

8.                  Further Assurance. Each party to this Agreement hereby
agrees to take any and all action necessary or appropriate to execute and
discharge its responsibilities and obligations created pursuant to the
provisions of this Agreement and to further effectuate and carry out the intents
and purposes of this Agreement and the transactions contemplated hereby.

 

9.                  Notices. All notices and other communications hereunder
shall be in writing and shall be sent by prepaid first class mail to the parties
at the following addresses, as amended by the parties with written notice to the
other:

 

If To Seller:

Sean Clarke

225 Avenida Monterey, Unit D

San Clemente, CA 92672

Tel: 949-973-0684

Email: jackson.sean101@yahoo.com

 

If to Purchaser:

Eurasia Finance & Development Corp,

P.O. Box 551

Penn Valley, California

Tel: 310-541-6600

Email: jllc@aol.com

 

10.              Execution in Counterparts. This Agreement may be executed in
several counterparts and, when so executed, it shall constitute one agreement
binding all parties to this Agreement, notwithstanding that all parties to this
Agreement are not signatory to the original and same counterpart.

 

11.              Venue and Jurisdiction. Any dispute regarding the terms and
provisions of this Agreement shall be litigated in the appropriate court located
in Orange County, California. All parties hereto specifically waive any
challenge to jurisdiction.

 

 4 

 

 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
effective the date first above written.

 

(“Seller”)

Sean Clarke

 

 

_____________________________________

.

 

“Purchaser”

Eurasia Finance & Development Corp

 

 

By: ______________________________

Name:

Title:

 

 

 

 

 

 



 5 

